Per Curiam:
The defects in the prior complaint heretofore found by this court and the Court of Appeals (See 155 App. Div. 110; 208 N. Y. 593) have not been met by the present amendment. The order should be reversed, with ten dollars costs and disbursements, and the motion for judgment on the pleadings denied, with ten dollars costs. Present — *971Clarke, P. J., McLaughlin, Laughlin, Dowling and Davis, JJ.; Laughlin and Davis, JJ., dissented. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.